DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Status of Claims
Claims 43, 44, 46-50, 52-56, 58-62 are pending in this application and examined in this Office Action.
Status of Rejections
 
1.	The rejection of claim 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regarding the media to which claim 44 is referring, is withdrawn in view of the amendments to the claim. 

2.	The rejection of claim 60 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in view of the amendments to the claim.  The rejection is recast below.   

3.	The rejection of claims 48, 44, 46-50, 52-56, 58, 59 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification, while being enabling for generation of photoreceptor cells from human embryonic stem cells (hRESCs) cultured in a first defined medium comprising nicotinamide and a second defined medium comprising NIC +bFGF + CHIR or NIC + IWR1e + HSA, does not reasonably provide enablement for generation of photoreceptor cells from hESC cells cultured in a second culture conditions not comprising nicotinamide, is withdrawn in view of the amendments to the claims. 

4.	The rejection of claims 61 and 62 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, because the specification, while being enabling for transplantation and engraftment of the transplanted cells in the sub-retinal space of adult rodents does not reasonably provide enablement for treatment of retinal diseases or disorders in human subject, is maintained and recast below.

5.	The rejection of claims 43, 44, 46, 47, 50, 52-54, 57, 58 and 60 under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20160243285) (Zhang) in view of Idelson (“Directed Differentiation of Human Embryonic Stem Cells into Functional Retinal Pigment Epithelium Cell,” Cell Stem Cell 5, 396-408, October 2, 2009) (Idelson) and German et al (“Retinal pigment epithelial cells promote spatial reorganization and differentiation of retina photoreceptors,” Journal of Neuroscience Research 86:3503- 3514 (2008)) (German) is withdrawn in view of the amendments to the claims and recast below. 

6.	The rejection of claims 48, 49, 55, 56, 59 under 35 U.S.C. 103 as being unpatentable over Zhang, German and ldelson above as applied to claims 43, 44, 46, 47, 50, 52-54, 58 and 60 above and further in view of Reubinoff et al (US 2015/0010922) (Reubinoff) is withdrawn in view of the amendments to the claims and recast below. 

7.	The rejection of claims 61 and 62 under 35 U.S.C. 103 as being unpatentable over Lamba et al (“Transplantation of Human Embryonic Stem Cell- Derived Photoreceptors Restores Some Visual Function in Crx-Deficient Mice,” Cell Stem Cell 4, 73-79, January 9, 2009) (Lamba) (of record)  in view of Zhang, Idelson and German as applied to claims 43, 44, 46-50, 52-56, 58-60 above is withdrawn in view of the amendments to the claims and recast below. 


New Grounds of Rejection
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 60 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one
of the four categories of patent eligible subject matter because the claim is directed to a product of nature.

Broadest reasonable interpretation of claim 60 as a whole

Claim 60 recites as amended:
A composition for use in treating a retinal disease or disorder comprising a population of photoreceptor cells obtainable according to the method of claim 43, a dimethylsulfoxide (DMSO), and pharmaceutically acceptable carrier.

Claim 60 is directed to a composition for use in treating retinal disease or disorder comprising a population of photoreceptor cells obtainable according the method of claim 43, DMSO and a pharmaceutical carrier. 

As recited in claim 60, no structural characteristics are identified and therefore the characteristics of the cell population are not markedly different from the product’s naturally occurring counterpart in its natural state. The claimed population is described by function only and photoreceptor cell populations having that function are taught in the art for the same purpose. DMSO does not change the structural characteristics of the photoreceptor cells.
Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter. in the instant case, claim 60 is directed to a composition of matter (the photoreceptor cell population in DMSO and a pharmaceutically acceptable carrier). The claim is therefore directed to a statutory category, a product.
Under Revised Step 24, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. The claimed genus of photoreceptor cell populations embraces naturally occurring photoreceptor cell populations as shown by the references Lamba et al (“Efficient generation of retinal
progenitor cells from human embryonic stem cells,” PNAS 103:34 August 22, 2006 (Lamba PNAS). Because the photoreceptor cell population is the same as a product of nature, it falls within a judicial exception.
Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the photoreceptor cell population) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 60 fails to recite any additional elements that amount to significantly more than the judicial exception. Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 61 and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, because the specification, while being enabling for transplantation and engraftment of the transplanted cells in the sub-retinal space of adult rodents does not reasonably provide enablement for treatment of retinal diseases or disorders in human subjects. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

Claim 61 recites: method of treating a retinal disease or disorder in a subject in need thereof comprising, administering a therapeutically effective amount of the population of photoreceptor cells of claim 60 to the subject thereby treating the retinal disease or disorder, wherein at least 70% of the population of photoreceptor cells express Nrl.
Applicant's specification discloses (page 42, lines 14- 19) sub-retinal transplantation and engraftment of the transplanted cells in the sub-retinal space of adult rodents. The specification discloses the cells migrated into different retinal layers and that the results demonstrate that the transplanted hESC-derived photoreceptor cells expressed markers of mature rods and cones photoreceptors (Figure 69 figure legend).  The amendment to claim 61 now recites “wherein at least 70% of the population of photoreceptor cells express Nrl.”  
Applicants’ specification discloses (page 3, lines 10-16) that the term “photoreceptor cell” refers to photoreceptor cell precursors/progenitors that express moderate levels of CRS and NRL yet are able to differentiate to photoreceptors upon transplantation to the subretinal space.”
Applicants’ specification fails to disclose treating a retinal disease or disorder in human subjects or in non-rodent animals. The specification is not enabling for the scope of the claims directed to subjects other than rodents such as humans and non-rodent animals.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based
on the content of the disclosure.

A.	The breadth of claims: claim 61 is directed to a method treating a retinal disease or disorder in a subject in need thereof comprising administering a therapeutically effective amount of the population of photoreceptor cells of claim 60 to the subject thereby treating the retinal disease or disorder wherein at least 70% of the population of photoreceptor cells express NRL. 
The claim is very broad, encompassing a wide variety of retinal diseases and disorders (see, as recited in claim 62, for example) and a wide variety of subjects, including humans, other mammals and non- mammalian animals.

B. The nature of the invention: the nature of the invention is unpredictable. The ability to treat a retinal disease or disorder depends on factors such as host age and donor age. The document Santos-Ferreira (“Rebuilding the Missing Part-A Review on Photoreceptor Transplantation,” Frontiers in Systems Neuroscience 10 Article 105 January 2017) (Santos-Ferreira) discloses transplanted photoreceptors have a higher survival and integration rate when the donors have an optimal age (page 3, left column, second full paragraph) and that integration rates varied depending on the host's age: elderly hosts were more permissive for potential cell integration when compared to younger counterparts, reflecting the influence of the host environment on transplantation outcome (page 3, right column, top paragraph).

C. The state of the art: the document Santos-Ferreira discloses a major limitation to achieving significant functional improvement might be the low number of integrating donor cells and that to increase the total number of integrated cells two approaches are followed: manipulation of the donor cells/ transplantation technology and second, modification of the recipient retinas (page 3 night column, second full paragraph}.

D. The level of one of ordinary skill in the art: one of ordinary skill in the art is usually a medical doctor or a Ph.D.

E. The level of unpredictability in the art: the level of unpredictability is high. Santos-Ferreira discloses a major limitation to achieving significant functional improvement might be the low number of integrating donor cells and that to increase the total number of integrated cells two approaches are followed: manipulation of the donor cells/ transplantation technology and second, modification of the recipient retinas (page 3, right column, second full paragraph).

F,G. The amount of direction provided by the inventor and working examples: the inventors have failed to provide guidance disclosing how to treat retinal diseases or disorder in subjects other than rodents.

H. The quantity of experimentation needed: due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for treatment of retinal diseases or disorders in subjects other than rodents.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 60 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Palczewski et al  (US 20160345827). 
Claim interpretation: claim 60 is directed to a product (a population of photoreceptor cells) obtainable by the method of claim 43 and is a product by process claim.  In product-by-process claim, the product is examined.  Therefore, the claim is directed to a composition comprising photoreceptor cells in DMSO and a pharmaceutically acceptable carrier.

Palczewski discloses a composition comprising ex vivo cultures of retinas (comprising the claimed photoreceptor cells) and comprising DMSO.  DMSO meets the claim element of “pharmaceutically acceptable carrier.”  Palczewski discloses the retinas contained photoreceptor cells  [0028] (“Cryosections were prepared and photoreceptor outer segments were stained with anti-rhodopsin (Rho) antibody”).  Therefore, the document teaches photoreceptor cells in a pharmaceutical composition comprising a pharmaceutically acceptable carrier DMSO.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 43, 44, 46, 47, 50, 52-54, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20160243285) (Zhang) and Zhong et al (“Generation of three-dimensional retinal tissue with functional photoreceptors from human iPSCs,” Nature Communications 5:4047 2014) (Zhong)  in view of Idelson (“Directed Differentiation of Human Embryonic Stem Cells into Functional Retinal Pigment Epithelium Cell,” Cell Stem Cell 5, 396-408, October 2, 2009) (Idelson),  German et al (“Retinal pigment epithelial cells promote spatial reorganization and differentiation of retina photoreceptors,” Journal of Neuroscience Research 86:3503- 3514 (2008)) (German).

Zhang discloses culturing pluripotent human embryonic stem cells (hESCs) [0015] (claim 43) in a medium comprising (figure 1a) IWP2 (a Wnt inhibitor) and SB431542 (a GSK inhibitor and a TGFB superfamily inhibitor, [0034]) to obtain human progenitor retinal stem cells (hpRSCs) (as demonstrated by PAX and LHX2 expression, figure 1b) and further culturing to differentiate the hpRSCs to RPEs (retinal pigment epithelial) cells in the presence of nicotinamide [0010] and/or Activin A.  Zhang also discloses [0009], [0018] photoreceptor induction (the claimed “culturing under conditions that generate photoreceptor cells” (PREs)) as evidenced by detection of recoverin and rhodopsin [0018] (claim 43, part b) (the claimed “for a period of time to generate photoreceptor cells;” claim 43, last part, part b).
Zhang discloses differentiating the hpRSCs (human progenitor retinal stem cells) to photoreceptor cells and that the culturing is for about 7 days or longer [0089] or for 6 days [0086], both values falling within the claimed range of “at least 3 days” (claim 43, the claimed “at least 3 days”).
Zhang discloses [0110] the nicotinamide concentration can be 10 mM, a value falling within the range of “at least 0.5 mM” (claim 44).  The choice to use NIC at “at least 0.5 mM” in both steps (a) and (b) is a choice within the purview of one of ordinary skill in the art and considered to be routine optimization. 
Regarding claims 46 and 47, Zhang discloses [0138] culturing hpRSCs (human progenitor retinal stem cells) to produce photoreceptor cells and isolating the photoreceptor cells (claim 46). Because Zhang discloses administration of the cells in a sufficient amount (for treatment purposes), Zhang discloses the photoreceptor cell population was expanded (claim 47).
Regarding claims 52, 53, Zhang discloses utilization of inhibitors of Activin A [0088], [0090], [0093] (the claimed “the medium is devoid of activin A;” claim 52 [0088]). Activin A is a member of the TGFB superfamily. A medium devoid of Activin A would also be devoid of a member of the TGFB superfamily (claim 53).
Regarding claim 54, Zhang discloses the hpRSCs (human progenitor retinal stem cells) may be cultured in a medium with nicotinamide OR activin A [0100], thereby disclosing the condition wherein the medium is substantially devoid of activin A and the claimed condition “the method.. being effected in the absence of a member of the TGFB superfamily which allows differentiation into photoreceptor cells.”
Regarding claim 58, Zhang discloses culturing eye field retinal stem cells in a medium comprising nicotinamide and/or activin A (figure 1a), thereby disclosing the claimed “medium of step (a) is devoid of Wnt inhibitor, FGF, HSA, IGF and/or GSK inhibitor.”
Zhong (page 9, left column, bottom paragraph) is cited for teaching that the induction of retinal progenitor fate is achieved by adding inter alia Wnt, Nodal and Notch pathway inhibitors (such as Noggin, Dkk1, LeftyA and DAPT), several growth factors (including insulin-like growth factor 1, basic fibroblast growth factor (FGF), activin, sonic hedgehog (SHH) and T3) and serum  and that further differentiation into photoreceptors has additionally required exposure to native retinal cells in coculture systems or to several exogenous factors, including insulin-like growth factor 1,  basic FGF.  Zhong further discloses (page 11, left column top paragraph) stem-cell-derived retinal progenitors in two-dimensional conditions have been shown to generate only certain retinal cell types, such as RPE, ganglion and photoreceptor cells, and they are most often found within mixed cell populations.

Zhang differs from the claims in that the document fails to disclose culture of hESC in nicotinamide for at least 3 days (claim 43, step a) (first issue) and fails to disclose culturing the photoreceptor cells generated in step a in a medium comprising a nicotinamide and a combination of at least 3 agents selected from a GSKS3 inhibitor, a Wnt inhibitor, bFGF, HSA or IGF (second issue).  However, Idelson, German and Zhong cure the deficiencies.

A.  First issue (culture of hESC in nicotinamide to produce photoreceptor cells) 
Idelson cures the deficiency.
Idelson discloses (title) directed differentiation of human embryonic stem cells (hESCs) into functional retinal pigment epithelium cells (RPE).  Idelson discloses (abstract) culture of hESCs in the presence of nicotinamide (NIC) and that culture in NIC promotes differentiation of hESCS subsequently to RPE fate.  Idelson discloses hESC culture in NIC for 4 weeks (page 4, left column, second and third full paragraphs) (the claimed “at least 3 days;” claim 43, part a). Idelson also discloses that the ESC cells, when cultured in presence of nicotinamide for 8 weeks, differentiated into photoreceptor cells as evidenced by their expression of CHX10 (figure 2A) (the claimed “culturing human embryonic stem cells in a medium comprising nicotinamide under conditions that generate photoreceptor cells;“ claim 43, part a).
It would have been obvious to one of ordinary skill to modify the Zhang hESC culture method by culturing hESC in NIC for at least 3 days as suggested by Idelson in view of the teachings of Idelson that NIC increases cell survival (page 9, left column, bottom paragraph) and that  (page 9, right column, top paragraph) in the presence of NIC, the process of hESC differentiation was augmented and recapitulated the key steps of RPE development in vivo and that culture in NIC for 8 weeks generated photoreceptor cells. 
One of ordinary skill would have had a reasonable expectation of success in culturing hESC in NIC for at least 3 days in view of the teachings of Idelson that NIC increases cell survival (page 9, left column, bottom paragraph).
One of ordinary skill would have been motivated to culture hESC in the presence of NIC for at least 3 days in view of the teachings of Idelson of the future use of hESCs for cell replacement of RPE in blinding diseases and that hESCs, when cultured in presence of nicotinamide for 8 weeks, differentiated into photoreceptor cells as evidenced by their expression of CHX10 (figure 2A).

B. second issue (growth in medium comprising nicotinamide and a combination of at least 3 agents selected from a GSKS3 inhibitor, a Wnt inhibitor, bFGF, HSA or IGF).
From above, Zhang discloses culturing pluripotent human embryonic stem cells (hESCs) [0015] (claim 43) in a medium comprising (figure 1a) IWP2 (a Wnt inhibitor), and SB431542 (a GSK inhibitor).
Idelson,  German and Zhong cure the deficiency.
Idelson discloses (Abstract) that in the presence of nicotinamide, factors from the TGFB superfamily, which presumably pattern RPE development during embryogenesis, further direct RPE differentiation and that the ESC cells, when cultured in the presence of nicotinamide for 8 weeks, differentiated into photoreceptor cells as evidenced by their expression of CHX10 (figure 2A) (the claimed “(b) culturing the cells generated in step (a) in a medium comprising nicotinamide;” claim 43, part b first part).
German discloses RPE cells release several well-established survival factors, such as fibroblast growth factor (FGF) 1, 2, and 5 (“FGF;” claim 43, part b); IGF1 (“insulin-like growth factor (IGF);” claim 43, part b) which protect photoreceptors (page 3503, right column, top paragraph).
Zhong (page 9, left column, bottom paragraph) discloses differentiation into photoreceptors has additionally required exposure to native retinal cells in coculture systems or to several exogenous factors, including insulin-like growth factor 1 and basic FGF.
It would have been obvious to one of ordinary skill to modify the Zhang culture method by culturing the photoreceptor cells obtained from step (a) in media comprising nicotinamide in combination with bFGF, IGF and a GSK inhibitor as suggested by Zhang (GSK inhibitor) and German/Zhong (FGF and IGF) and nicotinamide (Idelson) in view of the teachings of German that the factors IGF and FGF produced by RPE cells protect photoreceptor cells (claim 43, part b) (claim 50, (ii) nicotinamide and bFGF: claim 50, (iii) nicotinamide and IGF) (claim 43, part b) and Idelson that NIC increases cell survival (page 9, left column, bottom paragraph).
One of ordinary skill would have had a reasonable expectation of success in culturing the photoreceptor cells obtained from step a in the culture media of step b in view of the teachings of German that the IGF, FGF factors protect photoreceptor cells, Idelson that NIC increases cell survival and Zhang that GSK promotes photoreceptor cell lineage [0009].
One of ordinary skill would have been motivated to culture the photoreceptor cells in media comprising NIC, FGF, IGF and a GSK3 inhibitor in order to protect photoreceptor cell survival and growth and promote photoreceptor cell lineage.

2. 	Claims 48, 49, 55, 56, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Zhong, German and ldelson above as applied to claims 43, 44, 46, 47, 50, 52-54, 58 above and further in view of Reubinoff et al (US 2015/0010922) (Reubinoff)(of record).  The teachings of Zhang, Zhong, German and ldelson (collectively “Zhang”) above are incorporated herein in their entirety.

Zhang differs from the claims in that the documents fail to disclose non-adherent culture conditions. However, Reubinoff cures the deficiency. Reubinoff discloses method for differentiation of hESCs to RPE cells [0088].

Regarding claims 48 and 49, Reubinoff discloses [0097] a two stage culturing system comprising nicotinamide in both stages (Suspension culture) [0099], thereby disclosing the claimed “culturing is effected under non-adherent conditions.”
Regarding claim 55, Reubinoff discloses the hESCs (stem cells) can be cultured in a feeder cell conditioned medium by being cultured on feeder fibroblasts [0086].
Regarding claim 56, Reubinoff discloses feeder free cultures where the cells are grown on laminin [0083], [0084].
Regarding claim 59, Reubinoff discloses [0081] human ESC cells can be cultured on a feeder cell layer of human cord fibroblasts and ES cells cultured in that manner would be cultured in conditioned medium from human cord fibroblasts.

One of ordinary skill would have been motivated to modify the method of Zhang, German and ldelson by culturing the ESCs (in the form of embryoid bodies EBs) and RPE cells under nonadherent culture conditions as taught by Reubinoff in order to more easily purify hESCs/EBs [0088] or RPE cells from mixed cell populations by fluorescence activated cell sorting [0045], an improvement over the usual mechanical dissection taught by Reubinoff [0006].

One of ordinary skill would have had a reasonable expectation of success in obtaining hESCs/EBs or RPE cell populations from cells cultured in suspension culture in view of the teachings of Reubinoff that suspension culture is successful for both stages.
One of ordinary skill would have been motivated to culture the ESCs and RPE cells under nonadherent conditions in view of the teachings of Reubinoff [0006] that the usual method of obtaining RPE cells by mechanically dissecting and isolating the cells on the basis of their pigmentation is operator dependent, work intensive, depends on subjective judgment, inconsistent, inaccurate and cannot provide pure populations of pigmented cells.

4.	Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Lamba et al (“Transplantation of Human Embryonic Stem Cell- Derived Photoreceptors Restores Some Visual Function in Crx-Deficient Mice,” Cell Stem Cell 4, 73-79, January 9, 2009) (Lamba) (of record) in view of Hill et al (“Dimethyl sulfoxide in the treatment of retinal disease;” Annals of the New York Academy of Sciences 243(1): 485-490 (1975)) (Hill).
Lamba discloses (Summary) that retinal cells derived from human ESCs will migrate into mouse retinas following intraocular injection, settle into the appropriate layers, and express markers for differentiated cells, including both rod and cone photoreceptor cells and that after transplantation of the cells into the subretinal space of adult Crx-/-mice (a model of
Leber’s Congenital Amaurosis) (the claimed “lebers congenital amaurosis,” claim 62), the hESC-derived retinal cells differentiate into functional photoreceptors and restore light responses to the animals.
Lamba discloses the cells were injected into the retina in a formulation comprising DMEM (page 7, left column, top paragraph). Lamba differs from the claims in that the document ails to disclose the retinal cells were in a composition comprising DMSO.  However, Hill cures the deficiency.
Hill discloses the use of DMSO in the treatment of retinal diseases (title). Hill discloses (page 2, fourth paragraph) that patients with retinal deteriorations were treated with DMSO and reported improved or stabilized visual acuity, improved or stabilized visual fields and improved night vision.  
It would have been obvious to one of ordinary skill to modify the Lamba method by injecting the cells in a composition comprising DMSO as suggested by Hill in view of the teachings of Hill that DMSO has therapeutic effects on retinal diseases.
One of ordinary skill would have had a reasonable expectation of success in using a composition comprising photoreceptor cells and DMSO in therapeutic applications in view of the teachings of Hill that DMSO has therapeutic effects on retinal diseases.
 One of ordinary skill would have been motivated to prepare a composition comprising photoreceptor cells and DMSO for treatment of retinal diseases in view of the teachings of Hill that DMSO has therapeutic effects on retinal diseases.



5. 	Claims 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Lamba et al (“Transplantation of Human Embryonic Stem Cell- Derived Photoreceptors Restores Some Visual Function in Crx-Deficient Mice,” Cell Stem Cell 4, 73-79, January 9, 2009) (Lamba) (of record) in view of Zhang, Zhong, Idelson and German as applied to claims 43, 44, 46-50, 52-56, 58-59 above. The teachings of Zhang, Zhong, Idelson and German above  (collectively “Zhang”) are incorporated herein in their entirety.

Lamba discloses (Summary) that transplantation of hESC derived photoreceptor cells restores some visual function in Crx deficient mice (title). Lamba discloses (Summary) that retinal cells derived from human ESCs will migrate into mouse retinas following intraocular injection, settle into the appropriate layers, and express markers for differentiated cells, including both rod and cone photoreceptor cells and that after transplantation of the cells into the subretinal space of adult Crx-/-mice (a model of
Leber’s Congenital Amaurosis) (the claimed “lebers congenital amaurosis,” claim 62), the hESC-derived retinal cells differentiate into functional photoreceptors and restore light responses to the animals. Lamba also states that previous results have shown that mouse photoreceptors incorporate effectively in adult retina when transplanted to the subretinal space (page 75, left column, top paragraph).
Lamba discloses hESCs can be directed through a protocol which resulted in cultures with 80% retinal cells (page 1,right column, bottom paragraph) which also expressed NRL (15.42%).  
Lamba differs from the claims in that the document fails to disclose at least 70% of the population of photoreceptors express NRL (first issue) or administration of photoreceptor cells produced by the method of Zhang for treating a retinal disease or disorder (second issue). However, Zhang cures the deficiency.

A. first issue (70% photoreceptors express NRL)
It would have been obvious to one of ordinary skill to culture more cells or culture the cells for a longer period of time in order to obtain a cell population where 70% of photoreceptor cells express NRL.
One of ordinary skill would have had a reasonable expectation of success in optimizing NRL express in view of the teachings of Lamba that the protocol resulted in cultures with 80% retinal cells (page 1,right column, bottom paragraph) which also expressed NRL (15.42%).  
One of ordinary skill would have been motivated to increase the percentage of cells expressing NRL in order to increase the number of replacement cells available for photoreceptor replacement therapy (Lamba, Summary). 

B.	Second issue (administration of photoreceptor cells to a subject to treat a disease)
Regarding claims 61 and 62, Zhang discloses administration of isolated photoreceptors produced by his method and administration to the eye of a subject in a sufficient amount so as to treat the retinal degeneration [0138].
It would have been obvious to one of ordinary skill to modify the method of Lamba by administering the Zhang photoreceptor cells to a subject having a retinal disease or disorder in view of the teachings of Lamba that administration of photoreceptor cells when transplanted into the sub-retinal space of visually deficient (CRX-/-) mice restored some light response and Zhang that administration of cells to the eye treated retinal degeneration.
One of ordinary skill would have had a reasonable expectation of success of treating a retinal disease or disorder in view of the teachings of Lamba that mature retina can incorporate new transplanted photoreceptors into preexisting circuity (page 76, bridging paragraph) and that mouse photoreceptors incorporate effectively in adult retina when transplanted to the subretinal space (page 75, left column, top paragraph).
One of ordinary skill would have been motivated to treat a retinal disease by transplanting the Zhang photoreceptor cells in view of the teachings of Lamba that administration of photoreceptor cells when transplanted into the sub-retinal space of visually deficient (CRX-/-) mice restored some light response.

Response to Arguments

	Applicant arguments, filed 10/10/2022, have been considered but not found persuasive.
1.	Applicant argues (page 2, middle paragraph)

According to the eligibility analysis under Step 2B, the population of photoreceptors and DMSO elements of the pharmaceutical composition of claim 60 would be analyzed both individually and in combination. There is no naturally-occurring counterpart to the claimed combination of the population of photoreceptors and DMSO. Thus, the combination must be compared to the individual components as they occur in nature. The recitation of DMSO in combination with the population of photoreceptors is not required for growing or using the cells because the cells can be grown or used in the absence of DMSO. Moreover, the combination of the population of photoreceptors with DMSO limits the use of DMSO to a particular useful application because the population of photoreceptors are not routinely required for all practical uses of DMSO. Finally, the combination of these two elements does more than generally link the two together, because as described in the instant specification, the addition of DMSO improves the technology by acting as a cryopreservative which improves the survival and potency of the population of photoreceptors.

In reply and contrary to the arguments, the presence of DMSO does not provide a structural change to the photoreceptors which would make the photoreceptors in DMSO different than the naturally occurring photoreceptors found in nature.  As pointed out by applicant, the photoreceptor cells can be used or grown in the absence of DMSO, supporting the Office position that DMSO does not provide a structural change to the cells which would render them different from naturally occurring photoreceptors.

2,	Applicant argues (bottom paragraph)
The Office alleges that "because DMSO is used as a cryopreservative agent, it is no different than the additionally claimed 'pharmaceutically acceptable carrier"'. Advisory Action at p. 2. Furthermore, the Office alleges that DMSO as a cryopreservative fulfills the claim element of pharmaceutically acceptable carrier because the instant specification discloses that "the carrier may optionally comprise additional factors that support photoreceptor and RPE engraftment, integration, survival, and potency". Id. at p. 2. Applicant is unclear how this relates to the rejection under 35 U.S.C. § 101 and requests clarification.

In reply and contrary to the argument, the “survival” is an example of the cryopreservative function of DMSO which does not change the structural characteristics of the photoreceptor cells. Further, as discussed in Hill, newly cited above, DMSO itself has therapeutic properties which make DMSO useful in treating retinal diseases. 

3.	At page 3, arguments directed to the rejection under 35 USC  regarding “the medium of step (a), the medium of step (b) or both” are moot in view of the withdrawal of the rejection.

4.	Applicant argues (page 4, top paragraph)
The Office has provided neither evidence that that the rodent retina is not a model of a human retina nor evidence that a skilled person would not accept the use of rodents as a model. The Office uses Santos-Ferreira et al. ("Rebuilding the Missing Part - A Review on Photoreceptor Transplantation," Front SystNeurosci, January 2017, 10:105, pp. 1-14; hereinafter 'Santos- Ferreira') to establish the state of the art, which teaches photoreceptor cell transplantation in rodents is a model for treating human retinal disease Santos-Ferreira at p. 10, right column, second paragraph. A skilled person in the art would appreciate that transplantation of photoreceptor cells into the rodent retina is a model commonly used in the art to treat retinal conditions. Furthermore, a skilled artisan would also appreciate that the successful integration of the photoreceptor cells generated using the method of claim 43 in the instant application would correlate with transplantation of these cells into a human. Applicant submits that claims 61-62 are fully enabled. 

In the Advisory Action, the Office alleges that Santos-Ferreira teaches "replacement of lost photoreceptors using expanded retinal progenitor cells, primary retinal or photoreceptor sheets but that full differentiation of donor cells into mature photoreceptor phenotypes and significant visual improvement was rarely observed". Advisory Action at p. 2. The Office interprets this disclosure to mean that "engraftment and expression of markers of mature rods and cones does not correlate with treatment." Id. at p. 2. This misconstrues the teaching of Santos-Ferreira, which discloses that the cited references used retinal progenitor cells which failed to achieve full differentiation into mature photoreceptors. Thus, Santos- Ferreira teaches that the engraftment, integration, and expression of markers of fully differentiated photoreceptors are correlated with treatment, but that such did not occur using the previous methods. In contrast, Applicant's disclosure teaches the engraftment and integration of 
transplanted photoreceptor cells into the appropriate layers of adult rodent retinas and that these integrated cells expressed rod or cone specific markers between 4-7 weeks post-transplantation. Specification at FIGS. 67-71 and p 43, lines 4-20. 

In reply and contrary to the arguments,  Applicant’s specification fails to disclose treating a retinal disease or disorder in human subjects or in non-rodent animals. The specification is enabling for the scope of the claims directed to treatment of rodents. Applicant’s specification discloses implantation of photoreceptor progenitors (example 3) in the subretinal space and expression of GFP was obtained  with cell migration into the different retinal layers (page 42, lines 13-19).  Applicant’s specification discloses (figure 67 figure legend) a large number of transplanted cells can be seen in the subretinal graft expressing the rod-photoreceptor specific maker rhodopsin 7 weeks post transplantation.  However, the specification does not show that rhodopsin protein expression, engraftment or cell migration treats any retinal disease or disorder. Applicant’s specification (page 33, lines 14-21) discloses effectiveness of treatment can be assessed by 
The effectiveness of treatment may be assessed by different measures of visual and 15 ocular function and structure, including, among others, best corrected visual acuity (BCVA), retinal sensitivity to light as measured by perimetry or microperimetry in the dark and lightadapted states, full-field, multi-focal, focal or pattern electroretinography ERG), contrast sensitivity, reading speed, color vision, clinical biomicroscopic examination, fundus photography, optical coherence tomography (OCT), fundus auto-fluorescence (FAF), infrared 20 and multicolor imaging, fluorescein or ICG angiography, adoptive optics and additional means used to evaluate visual function and ocular structure.

 The specification does not provide evidence based on the above criteria that administering a population of photoreceptor cells provides any treatment for a retinal disease.

5.	Applicant argues (page 5, bottom paragraph)
The Office alleges that it would have been obvious to one of skill in the art to modify the Zhang culture method by culturing the photoreceptor cells obtained from step (a) in a media comprising a GSK3 inhibitor as suggested by Zhang, bFGF and IGF as suggested by German. Advisory Action at p. 3, section 3A. This assertion by the Office omits that the instant claims require nicotinamide in both steps (a) and (b) which neither Zhang nor German teach. Moreover, Zhang teaches culture the cells obtained from step (a) in a neural induction medium comprising retinoic acid, taurine, or both to differentiate the cells into photoreceptors. Zhang at claim 36, step (b)). In contrast, the instant claims do not recite either retinoic acid or taurine. Thus, the skilled artisan would not be able to combine the teachings of Zhang and German as recommended in section 3A of the Advisory Action and arrive at the instant invention.

In reply and contrary to the arguments, new grounds of rejection are set forth above.  Idelson is cited for disclosing (abstract) culture of hESCs in the presence of nicotinamide (NIC) and that culture in NIC promotes differentiation of hESCS subsequently to RPE fate.  Idelson also discloses hESC culture in NIC for 4 weeks (page 4, left column, second and third full paragraphs) (the claimed “at least 3 days;”) and that culture in NIC for eight weeks results in production of photoreceptor cells as evidence by the expression of ChX10, stated in Applicant’s specification as being a marker of photoreceptor cells. 
Zhang discloses culturing pluripotent human embryonic stem cells (hESCs) [0015] in a medium comprising (figure 1a) IWP2 (a Wnt inhibitor) and SB431542 (a GSK inhibitor and a TGFB superfamily inhibitor, [0034]) to obtain human progenitor retinal stem cells (hpRSCs) (as demonstrated by PAX and LHX2 expression, figure 1b) and further culturing to differentiate the hpRSCs to RPEs (retinal pigment epithelial) cells in the presence of nicotinamide [0010] and/or Activin A.  
Therefore, Zhang and Idelson taken together disclose culture in nicotinamide in both steps a and b. 

6.	Applicant argues (page 6, top paragraph) 
The Office alleges that the instant specification discloses that both photoreceptors and RPE cells are produced using the method of instant claim 43. Advisory Action at p. 3, section 3B. Applicant disagrees with this interpretation of the disclosure of the instant specification, however, a prima facie case of obviousness has not been established. The Office has not provided any evidence that at or before the effective filing date of the instant application, the skilled artisan would have been motivated to combine the teachings of Idelson and Zhang to arrive at the instant invention. Zhang teaches retinoic acid, taurine, or the combination of both to direct differentiation of hESCs to photoreceptors. Idelson teaches the use of nicotinamide to direct differentiation of hESCs to RPE cells. The Office has not provided any evidence that a skilled artisan would use nicotinamide and not retinoic acid and/or taurine in the method of Zhang and reasonably expect success in obtaining photoreceptors.

In reply and contrary to the arguments, Idelson is cited for disclosing (abstract) culture of hESCs in the presence of nicotinamide (NIC) and that culture in NIC promotes differentiation of hESCS subsequently to RPE fate as well as photoreceptors.  Idelson also discloses hESC culture in NIC for 4 weeks (page 4, left column, second and third full paragraphs) and that culture in NIC for eight weeks (figure 2A) results in production of photoreceptor cells as evidence by the expression of ChX10, stated in Applicant’s specification as being a marker of photoreceptor cells. Idelson therefore discloses treatment with NIC results in production of both RPE cells and photoreceptor cells. Further, Reubinoff discloses [0021] a first and second culture stage in NIC as well as culture of RPE cells in nicotinamide to promote differentiation thereof [0093]. 

7.	Applicant argues 	

In section 3B of the Advisory Action, the Office asserts that the instant specification would motivate this substitution, however this is using impermissible hindsight. See MPEP § 2142: "The tendency to resort to 'hindsight' based upon applicant's disclosure is often difficult to avoid due to the very nature of the examination process. However, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art." The Office further alleges that the term photoreceptors "would also include RPE cells in view of [A]pplicant's definition of the term to include precursors and progenitors expressing CHX10." Advisory Action at p. 3, section 3B. The instant specification defines photoreceptors as follows: 
The term "photoreceptor cells" (abbreviated as photoreceptors) as used herein refers to biological cells that are capable of phototransduction. The term also refers to photoreceptor cell precursors/progenitors that express moderate levels of CRX and NRL [...] yet are able to differentiate to photoreceptors upon transplantation to the subretinal space. The photoreceptors of this aspect of the present invention may be rods and/or cones. Preferably upon transplantation within an eye, they exhibit functional activities similar to those of native photoreceptors.  [emphasis added]

Specification at p. 13, lines 10-16. According to the definition as provided by the instant specification, for a cell to be considered a photoreceptor it must be capable of phototransduction, express moderate levels of CRX and NRL, and upon transplantation exhibit functional activities similar to those of native photoreceptors. The skilled artisan would appreciate that RPE cells have none of these characteristics and, thus, the skilled artisan would not expect a teaching (nicotinamide) of a method to produce RPE cells (Idelson) could be substituted into a method for producing photoreceptors (Zhang) with reasonable expectation of success in producing photoreceptors. 


In reply and contrary to the arguments,  Zhang discloses culture in NIC to produce RPE cells and Idelson also discloses hESC culture in NIC for 4 weeks (page 4, left column, second and third full paragraphs) and that culture in NIC for eight weeks (figure 2A) results in production of photoreceptor cells as evidenced by the expression of ChX10, stated in Applicant’s specification as being a marker of photoreceptor cells. Idelson therefore discloses treatment with NIC results in production of both RPE cells and photoreceptor cells. Further, Reubinoff discloses [0021] a first and second culture stage in NIC as well as culture of RPE cells in nicotinamide to promote differentiation thereof [0093]. 

8.	Applicant argues (page 7, top paragraph)
Furthermore, the Office's assertion that the disclosure in the instant specification at p. 13, lines 17-20, is broad enough to include RPE cells is incorrect. The instant specification qualifies the expression of CHX10 as a marker of photoreceptor cells "[a]ccording to certain embodiments". Specification at p. 13, line 17. Thus, although some photoreceptor cell progenitor cells may express CHX10 they must also express moderate levels of CRX and NRL and differentiate to photoreceptors upon transplantation. RPE cells, which have already differentiated from retinal progenitor cells, do not express CRX or NRL and cannot possibly differentiate into photoreceptors. Finally, the instant specification defines RPE cells as cells "functionally similar to that of native RPE cells which form the pigment epithelium cell layer of the retina".

In reply and contrary to the arguments, the arguments are not commensurate with the scope of the claims.  Claim 43, for example, merely recites photoreceptor cells.  Claim 43 does not require expression of any marker and Idelson teaches expression of CHX10, a photoreceptor marker. 
	
9.	Applicant argues (page 8, top paragraph)
Zhang further teaches a method for producing RPE cells comprising (a) culturing pRSCs in medium comprising nicotinamide or activin A or both, followed by (b) culturing the cells obtained in step (a) in a medium comprising one or more of a N1 medium supplement, taurine, hydrocortisone or triiodo-thyronin. Id. at [0010].  Each of these methods use distinct differentiation agents in different orders to produce different cell types. There is no motivation or suggestion to substitute a differentiation agent from Zhang's method to produce RPE cells (nicotinamide) with the differentiation agents from Zhang's method to produce photoreceptors (retinoic acid and/or taurine).

In reply and contrary to the arguments, applicants are arguing the references individually and not the combination as written.  Zhang discloses a number of methods for obtaining RPE cells and photoreceptor cells. Zhang discloses differentiating the hpRSCs (human progenitor retinal stem cells) to photoreceptor cells and that the culturing is for about 7 days or longer [0089].
 Idelson discloses culture of hESCs in NIC and obtaining the photoreceptor cells after 8 weeks of culture.  Reubinoff discloses a two state culture in NIC.  The prior art documents taken together suggest culture in NIC to obtain photoreceptor cells.  

10.	Applicants argue (page 8, middle paragraph)
The Office further alleges that "German discloses culture of neurons on seeded RPE cells and thereby discloses the culture of neurons in the presence of FGF and IGF". 
Advisory Action at p. 4, section 3C. However, this misinterprets German, which teaches a RPE- neuron co-culture system for studying the spatial reorganization processes during development. German at p. 3505, second paragraph. In contrast, the instant application claims a method for generating photoreceptors by differentiating hESCs. German does not teach FGF or IGF as differentiation agents. In fact, the only differentiation agent for photoreceptor development taught by German is docosahexaenoic acid. German at p. 3503, first paragraph. Thus, a skilled artisan in view of German would not be motivated to select FGF and IGF as differentiation agents to substitute in the method of Zhang, alone or in combination with Idelson. 

 In reply and contrary to the arguments,  new grounds of rejection are set forth above. German is cited for teaching RPE cells express FGF and IGF. German discloses RPE cells release several well-established survival factors, such as fibroblast growth factor (FGF) 1, 2, and 5; IGF1 (“insulin-like growth factor (IGF)) which protect photoreceptors (page 3503, right column, top paragraph).  
Zhong (page 9, left column, bottom paragraph) is cited for teaching that the induction of retinal progenitor fate is achieved by adding inter alia Wnt, Nodal and Notch pathway inhibitors, several growth factors (including insulin-like growth factor 1, basic fibroblast growth factor (FGF) and that further differentiation into photoreceptors has additionally required exposure to native retinal cells in coculture systems or to several exogenous factors, including insulin-like growth factor 1,  basic FGF.  Zhong further discloses (page 11, left column top paragraph) stem-cell-derived retinal progenitors in two-dimensional conditions have been shown to generate only certain retinal cell types, such as RPE, ganglion and photoreceptor cells, and they are most often found within mixed cell populations.
It would have been obvious to one of ordinary skill to add the growth factors taught by German which protect photoreceptors or which are taught by Zhong to be required for differentiation in to photoreceptors. 
It would have been obvious to one of ordinary skill to modify the Zhang culture method by culturing the photoreceptor cells obtained from step (a) in media comprising nicotinamide in combination with bFGF, IGF and a GSK inhibitor as suggested by Zhang (GSK inhibitor) and German/Zhong (FGF and IGF) and nicotinamide (Idelson) in view of the teachings of German that the factors IGF and FGF produced by RPE cells protect photoreceptor cells and Idelson that NIC increases cell survival (page 9, left column, bottom paragraph).

11.	Applicant argues (page 9, second  paragraph) 
Reubinoff teaches differentiation of hESCs to RPE cells. A skilled person in the art would have no motivation to combine methods for differentiating hESCs into RPE cells (Idelson and Reubinoff) with the method for differentiating hESCs into photoreceptors. These methods are directed to different cell types and utilize unique differentiation agents and a skilled person would not have a reasonable expectation of success in making the substitutions as suggested by the Office. For at least these reasons, Reubinoff is unable to remedy the defects of Zhang, German and Idelson as detailed above and Applicant respectfully requests withdrawal of the rejection.

In reply and contrary to the arguments, Reubinoff is cited for disclosing [0097] a two stage culturing system comprising nicotinamide in both stages (Suspension culture) [0099], thereby disclosing the claimed “culturing is effected under non-adherent conditions.”  Idelson also discloses hESC culture in NIC for 4 weeks (page 4, left column, second and third full paragraphs) and that culture in NIC for eight weeks (figure 2A) results in production of photoreceptor cells as evidence by the expression of ChX10, stated in Applicant’s specification as being a marker of photoreceptor cells. Idelson therefore discloses treatment with NIC results in production of both RPE cells and photoreceptor cells. Further, Reubinoff discloses [0021] a first and second culture stage in NIC as well as culture of RPE cells in nicotinamide to promote differentiation thereof [0093]. 

12.	Applicant argues (page 9, bottom paragraph) 
Applicant herein amends claim 61 to recite that at least 70% of the population of photoreceptor cells express Nrl. Although the method of Lamba produces cultures of 80% retinal cells, it does not produce a population of enriched photoreceptor cells (See Lamba at p. 73, right column, third paragraph). In fact, Lamba teaches that only 15.42% of the cells used for transplantation express Nrl compared to 70% of the cells produced using the method of claim 43 in the instant application (See e.g., specification at p. 30, lines 24-30, Figures 8 and 14). As detailed above, Santos-Ferreira teaches that a mixed population of retinal cells is less likely to successfully integrate into a recipient's retina. Thus, a skilled person would not reasonably expect the method of Lamba to succeed and this deficit cannot be cured by Zhang, German and Idelson for reasons detailed above. Moreover, Lamba does not teach a method for differentiating hESCs into photoreceptor cells that uses nicotinamide or nonadherent culture conditions. Applicants submit that a skilled person in view of Zhang, Idelson, German and Lamba would not have any expectation of success in either generating photoreceptor cells from hESCs or in treating a retinal disorder in a subject due to the disparate culturing methods, differentiation agents, and cells generated by these methods. 

In reply and contrary to the arguments, new grounds of rejection are set forth above in view of the amendments to the claims.  It would have been obvious to one of ordinary skill to culture more cells or culture the cells for a longer period of time in order to obtain a cell population where 70% of photoreceptor cells express NRL.
One of ordinary skill would have had a reasonable expectation of success in optimizing NRL express in view of the teachings of Lamba that the protocol resulted in cultures with 80% retinal cells (page 1,right column, bottom paragraph) which also expressed NRL (15.42%).  
One of ordinary skill would have been motivated to increase the percentage of cells expressing NRL in order to increase the number of replacement cells available for photoreceptor replacement therapy (Lamba, Summary). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/           Primary Examiner, Art Unit 1632